Citation Nr: 0921707	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-40 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel
.






INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2003 and July 
2003, which denied the Veteran's claim of entitlement to 
service connection for PTSD.  

In February 2005, the Veteran requested a video conference 
hearing before the Board.  The Veteran's video conference 
hearing was thereafter scheduled; however, he failed to 
appear.  Since he failed to appear, has not offered good 
cause for his absence, or requested that the hearing be 
rescheduled, his request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704.  

Additional evidence was submitted since the issuance of the 
supplemental statement of the case (SSOC) in March 2009.  In 
this regard, it is noted that the "newly" submitted records 
are largely duplicative of evidence previously submitted 
and/or not pertinent to the claim of service connection for 
PTSD.  See 38 C.F.R. § 19.37.

This issue was remanded by the Board in April 2006 for 
further evidentiary development.  The matter now returns for 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
PTSD is related to a disease or injury in service.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2003 satisfied the second and third 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Failure to provide pre-
adjudicative notice of any of the notice elements is presumed 
to create prejudicial error.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
April 2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  Letters dated in May 2004, May 2006, and July 
2006 further provided the Veteran with satisfactory notice.  
The May 2006 letter provided the Veteran with notice that he 
needed to submit alternative evidence to corroborate his in-
service trauma.  Based upon the foregoing, the Board 
concludes that a reasonable person could be expected to 
understand what was necessary to substantiate his claim.  See 
Quartuccio.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran's Social 
Security Administration records have been associated with the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran 
identified relevant records in the possession of Rock Island 
County Council on Addiction, which he contends corroborate 
his accounts of an in-service traumatic event.  The RO 
requested those records in a letter dated July 2006.  
However, in a July 2006 letter, Rock Island County Council on 
Addition noted that the Veteran's records had been destroyed 
since the facility only kept records for five years.  It 
further indicated that no current employees were employed at 
the time the Veteran resided at the facility.  The RO 
notified the Veteran of its request to obtain these records 
in a July 2006 letter and indicated that it was ultimately 
his responsibility to ensure that VA received the documents.  
The Board finds that the RO has made all reasonable attempts 
to obtain those records, further development would be 
fruitless.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was afforded an April 2003 VA examination to 
obtain an opinion as to whether his PTSD can be directly 
attributed to service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).   

The Veteran's claim stems from alleged in-service assaults he 
suffered while serving time in the Taunus District Stockades 
in Frankfurt, Germany.  A post-service medical record dated 
in February 2001 diagnosed the Veteran with PTSD.  However, 
that is the only medical record that clearly diagnoses the 
Veteran with PTSD and it is unclear what traumatic event the 
examiner used to diagnosis the Veteran with PTSD.  As such, 
it is doubtful that the Veteran actually suffers from PTSD.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Even if 
the Board were to concede that the Veteran was diagnosed with 
PTSD, the service connection claim still fails on other 
grounds, as will be discussed below.

"Just because a physician or other health professional 
accepted appellant's description of his [in-service traumatic 
event] as credible and diagnosed appellant as suffering from 
PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  A finding that the Veteran engaged in combat 
with the enemy during active service, or independent evidence 
which confirms his account of in-service stressors is 
necessary to establish service connection for PTSD. 

The evidence of record does not establish, and the Veteran 
does not contend, that he engaged in combat.  Where the 
claimed stressor is not related to combat, Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

In Patton v. West, 12 Vet. App. 272 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

In relevant part, the current 38 C.F.R. § 3.304(f) states as 
follows: 

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: 
a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on in-
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred. 

Even when considering the factors listed in 3.304(f)(3), 
there is no credible evidence other than the Veteran's own 
statements that he was physically abused while in custody in 
Germany.  

In statements dated in April 2003 and June 2006, the Veteran 
reported that he was sentenced to six months at Taunus 
District Stockade in Frankfurt, Germany for unexcused 
absences.  He provided that while in custody he was raped, 
"put into the hole" without proper care, and denied visits 
from his fiancé.  He reported being put in the hole and 
forced to share the same razor and toothbrush with other 
inmates.  He reported that about three months after being 
sentenced, he became sick and was visited by the doctor who 
recommended that the Veteran be released.  He then stated 
that about three to four days after this medical visit, he 
was shipped to Fort Dix, New Jersey and given a General Under 
Honorable discharge.  He reported becoming increasingly sick 
until he reported to a hospital in Arizona and was diagnosed 
with hepatitis.  He indicated that these events caused him 
great mental stress.  

The Veteran's service personnel records also indicate that 
the Veteran received non-judicial punishment during his 
second term of service, to include being absent without leave 
(AWOL) on September 12, 1967 for which he received an oral 
reprimand and 14 days of extra duty.  He broke restrictions 
on September 27, 1967 and was given thirty days extra duty.  
And on February 1968, he was found to have an improper 
uniform and given 14 days of restriction and 14 days of extra 
duty.  From May 8, 1968 to May 22, 1968, the Veteran was 
found to be AWOL and sentenced to five months imprisonment at 
Taunus District Stockade in Frankfurt, Germany.  There is no 
record of his imprisonment or of the abusive treatment he 
received while in custody.  

The Veteran's enlistment and separation physical examinations 
both provide that the Veteran's psychiatric functioning was 
within normal limits.  In a July 1968 psychiatric evaluation, 
the Veteran reported, consistent with the service personnel 
records, that he has been the recipient of repeated 
disciplinary actions for fighting, refusing to obey orders, 
and being AWOL.  He provided that he quit school during his 
sophomore year and had many difficulties with civilian 
authorities.  He was in reform school at the age of 8 years 
and was placed in foster homes thereafter.  He also reported 
that he ran away from home on numerous occasions.  The 
examiner provided that the Veteran had considerable problems 
with authority and was preoccupied with his divorce.  The 
examiner did not find any evidence of a psychiatric disease, 
organic brain disease, or mental defect.  He assessed the 
Veteran with a character and behavior disorder and cleared 
the Veteran for administrative separation.  

The Board notes that there is no mention of an assault in the 
Veteran's service treatment records.  Instead, the records 
point to problems linked to a disruptive childhood.  There 
was no sign that the Veteran had been beaten while in 
custody.  There were also no service treatment records 
showing treatment for bruising, contusions or other symptoms 
that may follow physical assault.   

Post-service medical records provide that the Veteran had 
been treated for depression and addiction for a number of 
years.  The Veteran provided, in a statement dated in April 
2003, that he discussed his in-service assault with a 
clergyman during rehabilitation at Rock Island County Council 
on Addiction.  The RO requested the pertinent information.  
However, in July 2006, the RO was notified that while the 
Veteran was in residence at the facility between December 
1994 and January 2005, records were no longer available for 
disclosure and there were no employees who would be able to 
provide any sort relevant information regarding the Veteran's 
stay.  The RO notified the Veteran in July 2006 of its 
attempts to obtain these documents and informed him that it 
was ultimately his responsibility to obtain such records to 
support his claim.  These records have not been submitted.  
Therefore, the Board is constrained to consider evidence 
associated with the claims file.  

Records from the Illinois Institute for Addiction Recovery 
provide that he sought treatment for drug dependency from 
1992 to 1994.  In a February 1993 narrative summary, the 
Veteran reported that he started drinking alcohol in 1966, 
using marijuana in 1968, and cocaine in 1972.  The Veteran 
reported five arrests for driving on a suspended license and 
prior to service was arrested for joyriding in a stolen car.  
In 1971, the Veteran was charged with burglary and sentenced 
to three years imprisonment.  He was charged in 1973 for 
cocaine distribution and received three to five years at a 
correctional facility.  In 1990, he was again charged with 
distribution of cocaine and served 18 months.  Socially, the 
Veteran reported being divorced and having difficulties in 
his relationships with family members as a result of his 
chemical usage.  He was assessed with cannabis dependence, 
cocaine dependence, opiod dependence, nicotine dependence, 
and alcohol dependence.  The examiner opined that the 
Veteran's behavior of addiction was associated with feelings 
of guilt, hurt, and anger with himself and his family.  There 
are no indications in this report, or the remaining documents 
from the Illinois Institute for Addiction and Recovery, that 
link his dependence to any in-service trauma.  

VA medical records indicate that the Veteran sought 
psychological treatment from April 2001 to May 2006.  In an 
April 2001 VA psychology note, the examiner provided that the 
Veteran experienced depression most of his life and described 
legal, vocational, financial, health, mental health, and 
housing problems.  He provided that his mother raped him as a 
child and that while on active duty, he was imprisoned by the 
age of 17 years old.  The Veteran then related that he was 
sent to the stockade in Germany for going AWOL and 
confronting a lieutenant.  In a June 2001 treatment note, the 
Veteran reported a troubled childhood where his mother was a 
prostitute.  He reported being incarcerated for most of his 
adolescent and adult life.  
 
In a June 2005 mental health treatment note, the Veteran 
reported that he contracted hepatitis after being given shots 
while in the military.  He talked about being incarcerated 
for 30 to 45 days, being fed little, and treated poorly by 
the guards.  There was no reference to any specific physical 
assault while in service.  The Veteran reported that he spent 
about twenty years in some type of incarceration, dating back 
to his early teen years.  He reported a dysfunctional 
childhood where he was sexually and psychically abused by his 
mother.  He also reported being sexually abused in the penal 
system.  The Veteran was not clear as to when the sexual 
abuse occurred.  He was diagnosed with dysthymia, traits of 
antisocial, borderline, and paranoid personality disorders 
and given a GAF score of 60.  

In a May 2006 VA psychology consultation, the Veteran 
recounted his military experiences including being unjustly 
punished by an officer, going AWOL, being sent to the 
stockade in Germany, and being molested and raped while in 
custody.  He was assessed with depression and anger and given 
a GAF score of 52.  In a separate mental health treatment 
note, dated in May 2006, the Veteran stated that he suffered 
from PTSD as a result of being sexually abused, having 
financial problems, and feeling overwhelmed.  In an October 
2006 mental health treatment note, the Veteran discussed his 
history of sexual abuse in his youth by his mother and others 
as well as his sexual abuse while incarcerated in Germany 
while in service.  

Medical records relating with the Veteran's application for 
SSA disability benefits have been associated with the claims 
file.  In a February 2001 psychological evaluation report, 
the Veteran described his then current medical history as 
well as his past family and military history.  There was no 
mention of any abuse.  The examiner assessed the Veteran with 
PTSD, in addition to a number of other diagnoses.  However, 
the examiner did not associate any sort of specific traumatic 
event to his PTSD.   

In a private, mental status examination dated in October 
2001, the examiner indicated that it was impossible to 
conduct a standard mental status evaluation as the Veteran 
was controlling and evasive and would not discuss his current 
level of functioning.  In relating his history, he again 
reported first being raped when he was five years old and 
being raped in prison.  The Veteran did not expound as to 
whether his reported rape occurred while detained in-service.  
The Veteran then provided a long narrative about his drug 
problems and dependency.  He was assessed with opioid 
dependence, cocaine, dependence, cannabis abuse, adjustment 
disorder with depressed mood, and antisocial personality 
disorder.  

The Veteran submitted to a VA examination in April 2003 in 
relation to this claim.  During the examination, the Veteran 
again reported a childhood of physical and psychological 
abuse.  He also reported that he had been incarcerated for 
burglary, cocaine distribution, cocaine possession, and 
driving with a suspended license. The Veteran again reported 
that that while in service he was raped, fed a minimal diet, 
and treated inhumanely while detained.  The Veteran reported 
problems with nightmares, hypervigilance, isolation, trouble 
sleeping, and lack of appetite.  The examiner noted that the 
Veteran was alert, his mood was depressed and affect was 
tearful.  There was no psychosis noted and his thought 
processes were logical and goal directed.  He was assessed 
with polysubstance abuse, antisocial personality disorder, 
and given a GAF score of 55.  The examiner then opined that 
there were inconsistencies in the report the Veteran gave to 
him as opposed to the information in his claims file.  The 
examiner noted that while the Veteran had a clear diagnosis 
of antisocial personality disorder, there were no documents 
in the file to support the allegations of in-service abuse in 
Germany.  However, the examiner provided that if he was raped 
and maltreated while in service, his symptoms would be 
consistent with PTSD.  

The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
Veteran's service.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Since 
the Veteran's claimed stressors have not been verified, as 
the examiner correctly pointed out, the diagnosis of PTSD was 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.
 
The Board can find no evidence of record which corroborates 
his claimed inservice assault.  The RO, in May 2006, advised 
the Veteran that he needed to submit evidence from alternate 
sources to corroborate his alleged in-service stressors. The 
Veteran has not submitted such supporting evidence.  The 
examiner at the April 2003 VA examination noted 
inconsistencies in the Veteran's testimony and could find no 
supporting evidence to substantiate his traumatic, in-service 
events.  The Veteran's post-service medical records relate a 
post-service history of substance abuse, incarceration, and 
episodes of depression.  However, this evidence does not show 
a change between his behavior prior to service and 
thereafter.  Specifically, the evidence provides that the 
Veteran was raped as a child, grew up as a ward of the state, 
and was incarcerated prior to entering service.  Further, the 
medical health reports associated with the file provide the 
Veteran's narrative of the alleged traumatic in-service 
events.  There is no contemporaneous medical evidence that 
would substantiate his claim.  The Veteran has not submitted 
any statements from family members, roommates, or fellow 
service members.  The clergy who the Veteran indicated may 
have information about his in-service trauma was unreachable, 
despite the RO's attempts.  

Again, the law requires some form of evidence which can 
verify the stressor; this record cannot support verification 
of an in-service personal assault.  See Moreau, supra.  In 
short, there is no verification of any of the Veteran's 
stressors.  The law requires verification; therefore the 
claim for service connection for PTSD is denied.  See 
38 C.F.R. § 3.304(f).  As the claim fails for lack of a 
credible, verified stressor, further inquiry into a nexus 
between the PTSD and the stressor is moot.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  See Gilbert v. Brown, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


